Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 1 of 32 Page|D #:1

IN 'I`HE UNITED STATES DIS'I`RICT COURT
NORTHERN DIS'I`RIC'I` OF ILL[NOIS
EASTERN DIVISION

 

DOLLY`S CAF]§. LLC d!b:'a LULU`S PLACE.

Plaintiff,

)
}
)
)
)
v. ) No.
)
ILLINOIS GAMING BOARD. DON `I`RACY. )
AGOSTINO LORENZINl. RON JONES AND )
JOHN DOES 1-20. l

)

)

Defendant(s).

 

COMPLAINT
NOW COmeS, the Plaintif`f, DOLLY`S CAFE, LLC d/b!a LULU`S PLACE (the “Plaintiff"
or “Dolly’s Cafe"), and in support of this complaint against the ILLINOIS GAMING BOARD
(the “IGB"), DON TRACY` in his individual capacity as the Chairman of the ILLINOIS
GAMING BOARD, AGOSTINO I..ORENZINI , in his individual capacity as the Acting
Administrator of the ILLINOIS GAMING BOARD (“IGB") (from time to time these individuals
are referred to as the “Individual Defendants"). and RON JONES in his individual and official

capacity as an IGB Investigator` and states as follows:

JURISDICTION AND VENUE
This action is brought pursuant to 42 U.S.C. § 1983 to remedy deprivations under color of
state law, of rights guaranteed by the Fourteenth Amendment to the United States Constitution. As

such. this Court has original jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1331 and 1343

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 2 of 32 Page|D #:2

(a)(3), as it arises out of violations of the Fourteenth Amendment to the United States Constitution
and seeks to redress the deprivation, under color of state law, of rights secured by the United States
Constitution. Pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil
Procedure, this Court has jurisdiction to declare the rights of the parties and to grant all further
relief deemed necessary and proper. Rule 65 of the Federal Rules of Civil Procedure authorizes
injunctive relief.

'I`his Court may also exercise supplemental jurisdiction over the state law claim for
administrative review pursuant to 28 U.S.C. § 1367 (a), as this claim is so related to the federal
claims over which this Court has original jurisdiction that it forms part of the same case or
controversy under Article III of the United State Constitution.

Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the defendants reside
and a substantial part of the events giving rise to the claims asserted herein occurred in this district.

This Court has authority to award costs and attorneys` fees under 42 U.S.C. § 1988.

NATURE OF CASE

This is an action against the Individual Defendants in their official capacity as the Mernbers
and the Adrninistrator of the IGB. arising from their decision to denyI LULU`S PLACE request for
a hearing after denying access by Illinois Gaming Board Agent Ron J ones Plaintiff`s right to enjoy
his gaming licensed granted by the lllinois Gaming Cotnmission to LULU`S PLACE, of their
gaming license under the Video Gaming Act. The Individual Def`endants’ actions have deprived
LULU’S PLACE of its property without an opportunity to be heard in violation of the Due Process
Clause of the Fourteenth Arnendment, and the Equal Protection Clause thereof.

ln addition, the Individual Defendants adopted and implemented rules under the Video

Gaming Act that provide hearings as a matter of right to licensees whose licenses are revoked by

I\J

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 3 of 32 Page|D #:3

the IGB but do not provide hearings as of right to licensees, such as LULU’S PLACE, whose
license was restricted.

By treating LULU`S PLACE differently and. indeed, worse than other similarly situated
licensees whose license are revokedfrestricted, the lndividual Dei`endants have deliberately, and
intentionally violated LULU`S PLACE rights guaranteed by the Equal Protection Clause of the
Fourteenth Amendment. LULU`S PLACE seeks declaratory and injunctive relief to remedy these
constitutional violations as well as review of the IGB`s decision to effectually LULU’S PLACE
gaming license without Due Process of Law in Violation of the 14“‘ Amendment.

PARTIES

DOLLY`S CAFI:§. LLC dfb!a LULU`S PLACE is a 'v'ideo Gaming Café located at 2010
Penny Avenue, Unit C, East Dundee, Illinois 60118, owned by Louise Rycraft. who after paying
the required fees and submitting the required application, was awarded an Illinois Gaming License
for five slot machines on or about November 16‘“. 2017 (License No. 150703651), and therefore a
Licensed Establishments.

DOLLY`S CAF]§`., LLC d/b/a DOLLY`S is a Video Gaming Café located at 2010 Penny
Avenue, Unit D, East Dundee, Illinois 60118. owned by Louise Rycraft, who after paying the
required fees and submitting the required application, was awarded a Illinois Gaming License for
five slot machines on or about April 30“‘, 2014 (License No. 130?05994), and therefore a Licensed
Establishment.

The IGB is an agency of the State of Illinois that was created pursuant to the R.iverboat
Gambling Act, 230 ILCS 10, for the purpose of enforcing certain gaming laws in Illinois. The IGB
also enforces the Video Gaming Act. 230 lLCS 4 (the “Video Gaming Act”).

Mr. 'I`racy is the Chairman of the IGB. At all times relevant, Mr. 'I`racy was acting under

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 4 of 32 Page|D #:4

color of state law and is named in his individual capacity.
Mr. Lorenzini is the Administrator of the IGB. At all times relevant, Mr. Lorenzim` was
acting under color of state law and is named in his individual capacity.

Mr. Ron Jones is an investigator appointed by the lGB, in his official capacity, pursuant

230 lLCS 40)'?9, and possess only the powers set forth therein.

All Dei`endants to this action are sued in both their individual and official capacities,
jointly and severally.

BACKGROUND

On July 13, 2009, the Illinois legislature passed the Act. The Act authorized a new form of
gaming in Illinois by approving the placement and operation of Video Gaming Terminals
(“VGTs") by approved "Terminal Operators" at “Licensed Establishments." See 230 lLCS 40/5.
As the agency responsible for administering the Act, the IGB is responsible for detemiining the
eligibility of applicants for licensure under the Act.

Although legalized in July 2009. the advent of “live“ video gaming in Illinois is only a
recent development After an over three-year start-up period, video gaming finally went “live" on
October 9, 2012. During the three-year period after passage of the Aet and before approval of the
first VGT operations the nascent video gaming industry emerged Many prospective Licensed
Establishtnents, like the plaintiff in this case, started their video gaming businesses at the time of
passage of the Act or during the application process

On November 16. 2017 Dolly's Cafe LLC dfbfa Lulu's Plaee was approved for a gaming

License at the IGB's meeting.

Plaintiff paid the $100.00 fee for the license and on November 21, 2017 Plaintiff received

the certificate, license #150703651, good for one year. with no restrictions

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 5 of 32 Page|D #:5

Gold Rush Gaming scheduled with Scientific Games and the Illinois Gaming Board to
install and go live with 5 games, on November 28. 2017.

Gold Rush technicians who are the terminal operators and a technician from Scientific
Games, who operate the computers for the State of lllinois, arrived that afternoon to set up the
games and went live.

lnvestigator Ron Jones arrived. and the games were tested with currency and the revenue
was registered with the Illinois Gaming Board's revenue site.

Agent Jones said to me, upon his arrival. that l had the business next door and that wasn't
allowed.

Piaintifi` told Jones that her application was pending and litigated for the past two years, the
gaming board was well aware of the circumstances and that she was approved and have a valid
license, which was displayed for .l ones to see.

Investigator Jones took photographs and went outside to make a telephone eall, which
Plaintiff presumes was to a supervisor. Jones came back into the store and instructed the

technicians to shut the games down.

At 4:33 pm on November 28“‘. 2017. Plaintift` received an email from the IGB that Dolly’s
were being restricted to 5 terminals between the two businesses
FACTUAL ALLEGATIONS REI..EVANT TO ALL COUNTS

Plaintiff incorporates for the foregoing paragraphs as if fully set forth herein.

Lulu's Place made application for a video gaming license on October 12, 2015. During the
application process (which took two years) there had been two inspections of I.,ulu's Place made by
the Board to determine the fitness of the location. yet no determination had been made.

'I`wo different lawyers at separate times sent letters to the Board, without response lt took

5

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 6 of 32 Page|D #:6

a mandamus action in the Circuit Court of Cook County. Illinois under case number 2017 CI-I
13066, to get the Board to make a decision and get to the point of licensing On November 16,
2017, the Board approved an unrestricted license to Lulu's Place.

On November 28, 201?, an Investigator of the Board, Mr. Ron Jones. while at the location
of Lulu's Place. and after the video gaming terminals had been turned on, then secretly and without
notice shut down the terrninals, exceeding his powers enumerated within 230 lLCS 40)'79, thereby
depriving the Plaintiff her right to enjoy her video game license. in violation of the Due Process
and Equal Protection of the 14"’ Amendment.

On the same date of November 28. 2017. the Board issued a electronic communiation to
Lulu's Place restricting the license

ln said letter restricting Lulu's Place licensor the Board invoked Rule 810 {e):

"When two or more adjacent businesses appear to the Administrator to be a

single business. or are operated by the same or commingled ownership. then the

Administrator may limit those businesses to the maximum number of video

gaming terminals The maximum will be the number permitted under Illinois law

for one business as the total number of video gaming terminals authorized for

both or more such businesses, where the administrator determines that the

limitation would further the intent of the Act and the integrity of video gaming in

the State of Illinois."

However. the Board never enunciated how the limitation would hirther the intent of the
Aet and the integrity of video gaming in the State of Illinois.

In violation of the Illinois Freedom of lnformation Act, 5 lLCS 140 (the '“Freedom of
lnforrnation Act"), despite numerous public records requests. the IGB has refused to provide the
Plaintiff with documentation related to Mr. Jones` education, his training, powers and authority, his
text messages emails and information as to how the Video Gaming Act is enforced by the IGB.

Currently the action still remains in effect and the Plaintiff has lost business revenue, due

to the restrictions on its Video Gaming Establishment License. as a direct and proximate cause of

6

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 7 of 32 Page|D #:7

the action and inaction of the Defendants, jointly and severally, Plaintiff has sustained
compensatory damages to be proven at trial in amount in excess of 8152, 694.00.

The entire process of how the Video Gaming Act is enforced by IGB is shrouded in
secrecy.

The entire process of how Gaming Special Agents such as Mr. Jones go about enforcing
the Video Gaming Act is shrouded in secrecy.

Based upon information and belief, any and all licensed establishments are permitted to
maintain and enjoy their video game terminal license until such time as they have been afforded
notice and an opportunity to he heard pending the iinalization of a restriction or revocation
proceeding which was not the case for the Plaintiff in this suit.

VICARIOUS LlABlLITY

For each and every count herein, Plaintiff assert vicarious liability against the Defendant,
Mr. Jones for all actions taken by Defendant. Mr. Jones as described herein, who undertook these
actions while acting in the course and scope of his employment with the Defendant, IGB who was
carrying out the policies and procedures of Defendant. IGB, who was improperly trained by
Defendant, IGB who acted with the approval and consent of the Defendant, IGB both before and
after the incident described herein, and who never deviated from the established procedures or lack
thereof as established and promulgated by the Defendant, IGB to its agents, officers and
employees such as Defendant` Mr. Jones.

CAUSES OF ACTION

 

Count I

42 U.S.C. §1933 - DEPRIVATION OF PROCEDURAL DUE PROCESS UNDER THE
FOURTEENTH AMENDMENT OF THE UNI'I`ED S'I`A'I`ES CONSTI'I`UTION
(Against the Individual Dei`endants in their Official Capacity)

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 8 of 32 Page|D #:8

Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

Plaintiff went through the application process. and was granted a video lieense, without
restriction. and without Notiee or an opportunity to be heard, was deprived Plaintiff’s right to enjoy
said license as a direct and proximate cause of the actions and inaction of the Defendant`s Jointly
and severally, from November 28‘h. 201?, to the date of this filing and therefore the Defendant

caused Plaintiff to sustain compensatory damages in an amount to be proven at trial in excess of
$l$2. 694.00

Count II
42 U.S.C. §1983 - DEPRIVATION OF EQUAL PROTECTION UNDER THE
FOURTEENTH AMENDMENT OF THE UNITED STA'I`ES CONSTITUTION
(Against All lndividual Defendants in their Oi`ficial Capacity)

Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

Based upon information and belief. TEN PENNIES PLACE L'I`D. dfbfa Ten Pennies
internet Café, was awarded the same license at the Plaintiff on or about November 21“,
2013(Lieense No. 130703427), which is and was at all times relevant hereto known to all of the
Defendant`s jointly and severally. located 210 S. 4th Street, Ogle County, Oregon. IL 61061.

Based upon information and belief. TEN PENNIES PLACE L'I`D., d!bfa Ten Pennies
Intemet Cafe-Too was again awarded the same license as the Plaintiff in this case on or about
March, 26“‘, 2015 (License No. 140704202) located at Ogle County 212 S. 4th Street, Oregon, IL
61061.

Both Ten Pennies lnternet Cafe and Ten Pennies lnternet Cafe-Too, have the same license
as the Plaintiff, and both share a common wall between the two separate businesses and absent any

legitimate prosecutorial differences, though this information is known to the Defendants, Ten

Pennies lntemet Cafe and Ten Pennies lntemet Cafe-Too are allowed to enjoy their separate but

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 9 of 32 Page|D #:9

equal gaming licenses to operate five video gaming terminals each, for a total of 10 terminals.
absent any intervention whatsoever from Investi gator Ron J ames of the IGB agents of officers
DoLLv*s cars LLC alba LULo's PLACE ana oot.l.v‘s CAFE, LLC area oony*s
and Ten Pennies lntemet Cafe and Ten Pennies Internet Café-'I`oo. for all intents and purposes are
similarly situated for all intents and purposes and there exists no rational or legitimate basis for the
Defendants to show the Plaintiff`s the disparate treatment they have received in violation of the
Equal Protection Clause of the 14“‘ Amendment, and therefore the actions and inactions of the
Defendants in this case has caused the Plaintiff sustain compensatory damages in an amount to be

proven at trial in excess of $ 152, 694.00.

M

STATE CLAIM FOR ADMINISTRATIVE REVIEW (735 ILCS 513-101)
(Against the Illinois Gaming Board)

Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

On November 16, 201?, the Illinois Gaming Board (Board) approved Licensee for a Video
Gaming Establishment License. The Board seeks to limit the number of video gaming terminals (it
in fact turned off the terminals the same day that they were installed 11/28/17) that Licensee may
possess. The Board has the authority pursuant to Illinois Gaming Board Rule 810 (e) to restrict the
number of video gaming terminals that a Licensee may possess. but said authority is clearly
discretionary. The Board's reasoning is that a common wall and corrunon ownership has made this
Licensee subject to the video gaming terminal restriction. Licensee's position is that the common
ownership and corrunon wall does not run afoul of§ 810 (e) and that it was never given a chance to

demonstrate same. lt shall do sol infra.

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 10 of 32 Page|D #:10

Lulu's Place made application for a video gaming license on October 12, 2015. (See
application attached hereto and made a part hereto as Exhibit A}. During the application process
(which took two years) there had been two inspections of Lulu‘s Place made by the Board to
determine the fitness of the location, yet no determination had been made. Two different lawyers at
separate times sent letters to the Board, without response. (See letters attached hereto and made a
part hereof as Exhibit “B"') lt took a mandamus action in the Circuit Court of Cook County, Illinois
under ease number 2017 CH 13066. to get the Board to make a decision and get to the point of
licensing. On November 16, 2017, the Board approved an unrestricted license to Lulu's Place. On
November 28, 2017, an agent of the Board. while at the location of Lulu's Place. and after the
video gaming terminals had been turned on, then secretly and without notice shut down the
terminals On the same date of November 28. 2012 the Board issued a letter to Lulu's Place
restricting the license {See letter attached hereto and made a part hereof as Exhibit C). ln said letter

restricting Lulu's Place license. the Board invoked Rule

810 {c):

"When two or more adjacent businesses appear to the Administrator to be a
single business. or are operated by the same or commingled ownership, then the
Administrator may limit those businesses to the maximum number of video
gaming terminals. The maximum will be the number permitted under Illinois law
for one business as the total number of video gaming terminals authorized for
both or more such businesses, where the administrator determines that the
limitation would further the intent of the Aet and the integrity of video gaming in
the State of Illinois."

l~lowever, the Board never enunciated how the limitation would hirther the intent of the Act
and the integrity of video gaming in the State of lllinois.

The Board argues that the issuing of a license and restricting same are two different acts. lt
states that the licensure is wholly apart from the determination of the restriction

10

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 11 of 32 Page|D #:11

I-lowever, in this instance_. Dolly's Cafe. LLC was the applicant and a licensee for the
original location. It applied as Lulu's Place for the second location. So, here, the Board knew that
there was an applicant that was a present licensee and after two inspections in consideration of the
application for Lulu's Place. knew, admittedly, the two locations to be adjacent to each other and
under the same ownership The Board knew or should have known that it would restrict the license
for Lulu's Place and yet it issued a license without restriction. The Board also never stated the

reasons for the restriction andjust merely spewed the language of Rule 810 (c).

And, as demonstrated in the statement of facts, supra. the Board left out several facts in its
UNDISPUTED FACTS section of its motion. Namely that the application took two years and but
for a mandamus action being filed, there is no telling how long the Board would have taken. Also,
the Board did this in secret and never had a meeting or posted or notified anyone of the action and
its agent shut down the machines on November 28. 2017, sua sponte. A letter by the Board
followed on the same day only alter the action had been taken.

The Board is correct that the Administrator has discretionary authority to restrict the
number of terminals in accordance with Rule 810 (c). lllll. Admin. Code §1800.810 (c). Also,
Licensee agrees with the ease cited by the Board, Solon v. Midwest Medical Records Ass'n., 236
lll. 2d433,440, 925 N.E. 2d 1113 (2010) that "The most reliable indicator of the [legislative] intent
is the language of the statute [itself), which must be given its plain and ordinary meaning." The
strict and ordinary meaning makes this statute or rule absolutely discretionary.

However, the Board has treated Rule 810 (e) as absolute authority to make a conclusory
determination without regard to the licensee. The board offered no hearing or even notice of a
hearing before the actions taken. They now argue that the Board merely had the authority and if the

"prerequisites exist“ it can make an adverse determination without further inquiry or input.

ll

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 12 of 32 Page|D #:12

The Board goes on to argue the "prerequisites" of common ownership and a common
landlord. These items have never been in dispute. Dolly's Cafe. LLC applied under its own name
for a license for Lulu's Place (See Exhibit A attached hereto). This is not disputed and never has
been. Dolly's Cafe, LLC and Lulu's Place had a common wall which also has never been in
dispute. As stated, supra, the Board had sent agents to the applicants location on two separate
occasions during a two year period in which they were “stone-walling and stalling" the process

So the Board absolutely knew that the prerequisites existed and still approved the
application as well it should have. However, to change its determination and to later limit the
number of video game terminals was arbitrary and capricious

Summary judgment is a drastic method of disposing of a case, and it should not be
employed unless the pleadings depositions and affidavits if any, show that there is no genuine
issue of a material fact and that right of the moving party to judgment as a matter of law is free
from doubt. Purtill v. I-less. lll lll. 2d229. 489 N.E. 2d 867 (1986). lt is clear from the foregoing
that a genuine issue of a material fact exists

The Board had a discretionary authority under Rule 810 (c) to make the determination to
limit licensee's number of video game terminals However, instead of making an informed
decision, it made a secret determination which shows that a genuine issue of a material exists This
arbitrary and capricious determination is exposed and the Boards motion for summary judgment

should be overruled.

PRAYER FOR RELIEF
Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.
Plaintiff prays for a declaration against each Defendant, jointly and severally, as follows:
Defendants` conduct violated Plaintiff s rights by interference with their exercise and enjoyment of

12

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 13 of 32 Page|D #:13

rights secured by the Constitution and laws of the United States including due process Such
actions are in violation of 42 U.S.C. § 1983 and the due process clause of the 14th amendment of
the United States Constitution.

Defendants subjected Plaintiff to a deprivation of their Rights, Privileges and lmmunities
provided by the Constitution, in violation of Due Process and without notice and opportunity to be
heard, and without lawful authority.

Defendants by their conduct in committing the acts and omissions complained of herein,
did so maliciously. oppressively. in disregard of humanity, and in total disregard of the
consequences of the aforementioned acts

As a direct and proximate result of Defendant`s actions Plaintiff has in the past suffered,
and will continue to suffer damages including but not limited to mental anguish. emotional
distress physical injury. and loss of revenue. withstanding

Compensatory damages against each Defendant, jointly and severally, in amount to be
determined at trial in excess of 81 52. 694.00.

Punitive Damages in an amount to be determined at trial.

Nominal Damages in an amount to be determined at trial.

WHEREFORE. Plaintiff demands judgment against Defendants jointly and severally, for
compensatory damages together with interest. costs and attorney`s fees pursuant to

42 U.S.C. § 1988, and any other relief the Court deems just and appropriate.

TRIAL BY JURY

Trial by jury is hereby demanded of all issues so triable for each count of this complaint.

RESPECTFULLY SUBMI'I"I'ED

13

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 14 of 32 Page|D #:14

BQ/c;j,..?

Charles .l./Zu_g lis
Attorney fo ol|y s Café LLC d)‘b!a Lulu` s Place

CHARLES J. ZUGANEI..IS
Attorney for Plaintiff

P.O. Box 31582

Chicago. IL 60631
?08-516-6030
zuganelispc@ymail.com

14

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 15 of 32 Page|D #:15

EXHIBIT “A”

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 16 of 32 Page|D #:16

  
  

(a

 

02!141"2018

ILLINOIS GAMING BOARD
160 North LaSalle Street, 3rd Floor
Chieago, Illinois 60601
312-814-4700

 

intl\»
l ill
* a|l\‘,a' y

 
 

VIDEO GAMING
LOCATION LICENSE APPLICATION

Nal‘ne Of LoCalion license Applicant (as registered with the Illinois Secretary ofState) t

Dolly ' s Cafe LLC

IGB Web ID # 150703651

. . . Licensed Veterans Establishrnent
X mcean R`etal[ Estabhshmem organized under Sollcll 191 ofthe lnlem:tl Rcvenue Code

 

 

 

 

 

 

 

Licensed Fratcrnal Establishmcnt

Licensed Truck Stop Establishrrlcnt
organized under 501{¢:]181 or felt 101 ol'lhc lntemal Revenue

 

 

 

 

 

 

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 17 of 32 Page|D #:17

Name oi`Applicant
Doing Busincss As (D!B. A]
Fedcral Employer ldcntitication Number tFEIN)

Street Address of Premises to be Licensed
City State Zip Code
County

Mailing Address (ifdif'ferent)
City State Zip Code

Foreign State Foreign Country (ifapplicable}

Dolly's Cafe LLC

 

Lulu ' s Place

 

XX-XXXXXXX

 

210 Panny Avemue Unit C

 

Enst Dundee IL 60118

 

Kann

 

2720 Dundae Road #2'1'4

 

Northbroole IL 60062

 

United States

 

 

 

 

 

 

 

 

 

 

 

Foreign Phone Foreign Zip [it` applicable] 60062

Phone BUS 847-714-4242

Phone

Phone eam. 847-112-5100

Ernai| Address ruru'ill@a.ol . com

Emai| CC to

Website Address

Illinois Business Authorization Certificate oi`

Registration Location Code °45'°°46`6“°°2

Illinois Business Tax (IBT) s 4128-3716

illinois Liquor License v lA-11-27958 expires 09/30/2018
Local Liquor License == 29 "E"'2 " expires 06/30/2013

Local Liquor License lssuing Authority

 

Villa.ge of East Dundoa

 

 

Applicant‘s Business Structure

 

lndividual t Sole Proprietor

Partnership

 

 

X t.imtr¢a Liabnity company n.Lci

 

 

 

State where Applicant formed or incorporated

Date of formation or incorporation

 

Corporation (non-publicly |teld}

 

 

Publicly Held Company

 

 

Not-l`or-Prol'lt Corporation or Charitable Organization

 

 

Municipal Location

 

 

 

IL
08/12/2013

 

 

Page 2 018

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 18 of 32 Page|D #:18

 

Registered Agent

Name of Registered Agent
Address

City State ' Zip Code
Business Phone

Etnail Address

Louise Rycraft

 

2720 Dundoo Rd.Unit 274

 

Northbrook IL

60062

 

847~?12-5100

 

ruru?ll@a.ol . com

 

 

Legal Services Representative
Narne ol`Legal Services Representative
Address

City State Zip Code

aniness Phone

Email Address

 

 

 

 

 

 

Finatlcial Information

A. Has the Applicant, any ofits owners listed hcrein. or tlte Video Gaming Manager, been given or

offered anything of value. including but not limited to a loan or financing arrangement. as an

incentive or inducement to locate Video Gaming Terminals on the Applicant‘s premises? Ifyes,

explain

B. Except as otherwise disclosed in this Application and as allowed by 230 lLCS 40.25(€), does

the Applicant, any ol` its owners listed herein, or the Video Gaming Manager have any

agreements or understandings or an intent to enter into any agreement or understanding with

ND

any lndividual or Business Entity related to sharing or allotting any sums ofmoney or anything of`

value derived from the proposed Gaming Opcration? Ifycs. cxp|ain.

Page 3 016

No

Case: 1:19-cv-01666 Document #: 1 Filed: 03/08/19 Page 19 of 32 Page|D #:19

 

Establishment Information

fn answering questions (A) - (D,l beion'. the distance ji'om o proposed or existing Licensed Vr'deo Gaming
Locou‘on to o prearlsu°ngfact'lr'ry. rtverboor. school or place of worship shall be measured by drawing o
straight fine between the cfosesr port ofony building used for the proposed or existing Licensed Vr'dco
Gaming Locntion and the closest port of any building used fin !Frefoci!it)', rlverboor, school or piece of
worship ll"hen located within o subsection ofpropcrg) by virtue afa lease deed, or other arrangement
(e g . o tenant in o shopping center or commercial condonn`m‘um). measurement shall beji‘om me
subsection of property (t.e.. boundaries ofthe proposed or existing Licensed Vr'¢!eo Gonn'ng Locorr'on‘s

A. ls the proposed Licensed Video Gaming l..ocation located within 1000 feet of a preexisting facility No
operated by an organization licensce. licensed under the Illinois Horse Racing Act of 1975 {230
lLCS 5#1 etseq.]‘.’

B. ls the proposed Licensed Video Gaming Location located within 1000 feet of the horne dock of a No
preexisting riverbont licensed under the Riverboat Gambling Act1230 lLCS l0l l ct seq.)?

 

C. ls the proposed Licensed Video Gaming Location located within 100 feet ofa preexisting No
elementary or secondary public or private school registered with or recognized by the State Board
of Education, or a place of worship incorporated under the Religious Corporation Act (805 lLCS
l 10!0.01 et seq.)?

D. Does the Applicant's proposed Licensed Video Gaming Location share physical space with NO
another Video Gaming Location or applicant?

 

 

Legal, Tax, Licensing Information

 

A. l-las the Applicant ever been convicted ofa felony offense? No

B. Has the Applicant ever been convicted ofa crime involving dishonesty, gambling and or moral ND
turpitudc?

C. Does Applicant owe any past dues taxes fees or obligations to the State ol`lllinois? No

 

D. l-las the Applicant. any ofits owners listed herein. or the Video Gaming Manager ever been
involved in a Gaming business or a Gaming Operation in any state. country, or otherjurisdiction?
lfycs. explain in detail. and provide the state or jurisdiction. date[s). the number ofany license or YBS

 

permit issued. and any disciplinary action related thereto.

Dolly's Cafe in East Dundoa,Il.
Gaming Licensee # 130705994
From 5]2014 - current

 

 

E. l-las the Applicant, any of it owners listed herein. or Video Gaming Manager ever facilitated.
enablcd. or participated in the use of coin-operated amusement devices for gambling purposes?
Ii`ves. exolain. No

 

Page 4 ot 8

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 20 of 32 Page|D #:20

F. Ifthe Applicant is an lndividual (So|e Proprietor). Illinois Compiled Statutes 100 10-65(c)
requires applications for renewal of a license or a new license to certify, under penalty ofperjury.
that he or she is not more than 30 days delinquent in complying with a child support order. Fai|ure
to certify shall result in disciplinary aetion. and making a false statement may subject the licensee to
contempt ofcourt. Are you more than 30 days delinquent in complying with a child support
otder? {Note: if you are not a Sole Proprietor or not subject to a child support order. answer
‘no.‘) Ifyes, explain No

 

Page 5 ot 8

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 21 of 32 Page|D #:21

individual (LLc Memher)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN 318-46-27 60
l_.ast Name Rycreft
First Name l Midd[e Narne Louise Florence
Also Kno\vn As (AKA] $uf{ix
Maiden Name Koparnik
Title or Posilion member
Sex tr'EumLe:
Date ofBit'th 09/18/1952
Address 1725 Western
City State Zip Code Northbrook IL 60062
Foreign State l Country
Foreign Phone Foreign Zip
Fl'lOl'te BUS 847-714-4242
Phene cE:LL 847-712-5100
Phone
Etnail Address ruru‘lll@ool . com
chsite Address
I-las the Business Entity or Individual ever been convicted ofa felony offense? No
I-Ias the aniness Entity or individual ever been convicted ofa crime involving dishonesty. NO
gambling andor moral turpitude?
lndividual is (checlt each that applies]
E Video Gaming Manager l:l Director t Board Member E| Of`licer
Percent of direct equity ownership in the Applicnnt {regardless of the class of 100 . 0000%
sltarcs)
lt`you have nn indirect lnterest ofa pecuniary nature in the Applieent, disclose 0 . 0000‘\

the percent of indirect ownership in the Appllcant

Describe in detail how you have
art lndirect lnterest in the
Applicant (include all

 

intermediary cntitcs]

Page 6 of B

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 22 of 32 Page|D #:22

 

Vet‘ification

Undersigned, the duly authorized agent ot` the Applicant, its owners and the Video Gaming Manager identified
in this App|ication. sweais and certifies under penalty of law that all answers and information provided in this
Application and associated documents are true. correct and complete to the Best of my Knowledge alter
substantial inquiry. Applicant acknowledges that any misrepresentation. failure to reveal information or
omission is grounds for denial of a license and or revocation of any license for which this App|ication is
submitted Applicant is under a continuing duty to disclose promptly any changes in the information provided in
the Applieation and additional information and materials submitted to tltc Illinois Gaming Board {“Board"). The
duty to make such additional disclosures shall continue throughout any period of licensure granted by the
Board.

l. the duly authorized agent of the Applicant. its owners and the Video Gaming Managcr identified in this
Application. have read this Veril'tcation and understand its terms. On behalf of and in accordance with the
instructions of the Applicant and its owners identified in this Application. l execute this Verification with full
knowledge that they will be bound hereby.

Authorizcd agent completing this forni: Louise Ryc:raft

 

Ofticc)'rclationship to Applicant: member

 

Date; Oc:tobor 14, 2015 8:32 a.rn

 

 

Release of All Claims

ln consideration of the assurance by the Illinois Gaming Board ("Board") that no vote on this Application will
be taken except after a deliberate investigation of the Applicant, the Applicant and its owners identified in this
Application do for tliernselves, their heirs. executors, administrators, successors. assigns. agents, beneficiaries
and any other person or entity that has or may have an interest in this t\pp|ication and the Video Gaming
Operation referred to therein, hereby release. remise. and forever discharge the State of lllinois. the Board, its
members. ageiits. and employees. front any and all manner of actions. causes of action. suits. debts.
judgments, executions. claims and demands whatsoevcr, known or unknown, in law or equity, which the
Applicant end its owners identified in this Application ever had, now have, may have. or claim to have against
any or all of said entities or individuals arising out of or by reason ofthe processing or investigation oi` or other
action relating to the Application,

l. the duly authorized agent of the App|icant and its owners identified in this Application. have read this Relcase
of all Claints and understand its terms. On behalf of and in accordance with the instructions of the Applicant
and its owners identified in this App|ication. l execute this Releasc of all Claims with full knowledge that they
will be bound hcreby.

Authorized agent completing this forms Louise Rycraft
Ol'l'lcelrelationship to Applicant: mamb€\r
Dnto; Oc:t'.obor 12, 2015 9:35 pm

 

 

 

Page ? of 8

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 23 of 32 Page|D #:23

 

Acknowledgement

Applicant acknowledges that any license or any interest in any license issued by the illinois Gaming Board
(“Board“} does not create a property right. but a revocable privilege granted by the State. and that subsequent
legislation, regulation or local laws may diminish the value of any license issued by the illinois Gaming Board.
Applicant acknowledges that a county or municipality may, pursuant to 230 ll..CS 40»27 or any other
applicable law, prohibit video gaming in its political subdivision within which Applicant does business pursuant
to a license issued by the Board. and that upon such event (|} Applicant shall cease and desist all Video
Gaming Opcrations in that political subdivision subject to tlte prohibition. and (2) ali Video Gaming Terminals
in the political subdivision subject to the prohibition shall be immediately disabled by the Board.

lf this Application is approved and a license is granted by the illinois Gaming Board, App|icant acknowledges
that it will have a duty to ensure that the connection with the central communications system and Applicant`s
associated Video Gaming Equipment is properly inaintained. Applicant acknowledges that connection with tlte
central communications system shall be installed exclusively by a vendor so designated for such by the illinois
Gaming Board in accordance with the Board's approved technical standards, and that no connection shall be
made unless all required i`ecs for the equipment and connection are paid in advance in accordance with
instructions received from the vendor or the Board. installation of equipment and connection to the central
communications system is done by appointment only. Scltedu|ecl installation and connection appointments are
strictly enforccd. if the licensed location is not available for installation at the scheduled timc. an additional
service charge may be charged to thc licensed location and must be paid prior to installation and connection to
the central communications system.

l. the duly authorized agent of the Applicant. have read this Ackno\vledgement and understand its terms. On

behalf oi` and in accordance with the instructions of` the J\pplicant, l execute this Acknowlcdgement with i`itll
knowledge that the Appiicant will be bound ltereby.

Authorized agent completing this form: LOt-li-°-E RY¢'-‘-I°Bft

 

Ol'i'icelrelationship to Appllcant: member
Date: Ot':t:obor 12, 2015 9:37 pm

 

 

Page B of 8

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 24 of 32 Page|D #:24

EXHIBIT “B”

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 25 of 32 Page|D #:25

 

\'o`ll.l.l_\.'\l BU(»U'[
thrch Ui:t| 13th 517.‘12'!"‘
: lii.-.i`. -\if.ltc~s Ll_io_~=',o_til:~_\lti»tli\cl_tlli_l ci~tft

()ctol'tt.‘t' .`~'l. .`_‘Ul(t

I'r`rt !:`)itrrfl' and L'S .l!rri'!

.\-lt'. .\l:.ti‘k Usu'o\\'ski. .'\dniinisli';ttor

.\/lt'. .\gostino l.ot'cnzini. Gcncr:tl (`ounscl
illinois limiting Board

lt'iil ,\`ot'tli l.tiSullc Stt'cct. .`\:‘i l-`loor
L'hicngo. illinois (itl(it)l

l{c: l)olls'~t (`al`c" |_:l_.(l d li__t_‘. l.ulu's l’lacctl:'ttt?t|_`»o§lt
lJcai‘ .\lcssi's. t)stt'i)\tski and l.orcn'z.iiii:

t\l_\ lit'in represents Dolly's L`ui`c" l.l.C` d"h‘tt l.ttlu`s l’l:tcc |l.ttlu`sl. l.ulu`s snhtttittcd its
\'idco gaming location application on or around ()ctohci‘ l(i. ]Ul."~ to\ cr ;t _\c:tr ;i-_.¢o|. lio\\c\ cr to
date tltct‘c has liccn no decision lay thc illinois gaining lioui'd t'l(ili" or “liotu'd"t us to l,uiti`s
liccnsui‘c. \\`c liclic\'c titnt tltc llout'd ttt;t)' lt;t\'c postposcd ruling on l.ttlu`s application ltccausc it
is located itc\t door to l)oli_\ `s (`;tl`c l.l t.` t“l)oll_\ `s t`;it`c` l t\\liiclt is doingl business ;t~ itscll`.
l)oll_\ ':~ cttl`ct. iittlli l)t\ll} 's tuttl l.ultt`s .tt'c o\\itcd lt_\ tltc sutttt: ctttit_\. ;uitl huth nrc iii the suing
strip mall .\s such. itc believe that thc l(ill lins ttot licensed l.ulu`s because it believes that
doing so \\ould \ iol'.itc \'idco tainting l{uic Sli|tci. i"or thc reasons sct t`ortli hclow. licensure ol`
l.ulu`s uould not run tt|`oul to little S l tltcl. and titus u'c respectfully request that tltc lionrd
consider thc tucrits ol`l.ulu’s \ idco gaining location application

r\ltliougli l.ulu`s and Dolly's sharon common owitcrsliip. tl'ic_\' nrc not operating as n
sitti_::lc lu.t:~inc:s's. and liccnsurc ol` l.ulu`s \\ ottli.l not ltc contt'tu'} to the iiitcnl ol` tltc ,'\ct tuid tltc
intcgrit_\ ol` \ idco gaining in thc ‘:Sttttc ol` lllinois. ;\tt'.tcltcd ltct‘cto as lisliil'>it .-\ tire photos ot`
|`Joll_\ `s liot|t t`i'oni thc outside tuttl ittsidc. .'\lt:tcltcd ltcrcto us lisliibit ll arc photos ol`l.u|u`s both
l'rottt tltc outsidc '.tttd insidev |)oil_\ `s is tltciucil as a (`;tl`c. and luis o \'cr_\' dit`t`crcnt interior and
extcriot' design tltttit l.ttlu's. lit coiilt'ust, l.ulu`s is thctttcd as at "Liuming l’l.icc." \\itlt ontoscnicnt
games and hopcl`till) - t idco gaining tct'ntin;tls. .'\s _soi.t cnn scc l`t'oiti thc photos. thc two
locations ;u‘c not being operated us a single liusincss. lioth locations lt;i\c separate leases and

utiliiics.

l,iccnstu'c ol` l .ulu`s would l'ic itt accord tt illi. not contr;ir_\. to tltc intent ot`tlic .\ct and tltc
inlcut'it\' ot`\'idco coming in li|iiiois. |`hc additional location has tillcd :t \acant piece ol real

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 26 of 32 Page|D #:26

stt‘."\:.;:‘.: -`ti

c's'..t‘.t .'.‘.`tl '."‘t's;._'tl !t\\tttcs '.t', '_:t\_' cc\»ttt"t‘.:. l\» tic‘.cl\'§t '.'_te ~‘.1.tcc. l.".c~c c!l\\‘.t.\ l';.:'-e

c~~?tt: :tt'.'.‘.cd itt '.`ttc .-L.'.tc _tt‘.d to\.-.l ccot‘ont\

lo ‘.tt'.. l Ltl.:'\ .'c\;‘c.tt'.tll\ tcttt:ts’.s '.l:.tt Zl‘.c ltt\a‘.d c.»".\tt‘.;t . '.tl'.. ~ t '.lc l :`.-.t:‘.:tt__' |~\\.'.-.'.to:'.
.;it;\lt`.t::\\t: tt»r l,ct,'t‘.s'.l:'c. `~l'.o'.tl\.: j.t\t'. lt_:\\,' .t:t) tg.'.e.-‘;¢t:t "_c...~-t.' Zc'c. ‘..'cc' tt' e'-'.':t_-.c'_ :‘.tc

_\tttcc:'ei_\.

\\illt.o'.t lit\;_'t\l

\\i%'

l l`.c`_t"\\.'\.."\

:19-cV-01666 Document #: 1 Filed: 03/08/19 Page 27 of 32 Page|D #:27

T/)e' Law O!?ice$ of

Char/es /. Zt:r_qar;)e/fs
P. 0. am 31532
C/);C.ago, f//r`n or`$. 6065’1

 

June 30, 2017

ILLINOIS GAMING BOARD

Mark Ostrowski, Adrninistrator
Agostino Lorenzini` General Counsel
160 N. Lasalle St.. 3rcl Fl.

Clticago. IL. 60601

Re: Dolly`s Café, LLC dba Lulu's Place.

Messrs. Ostrowski and Lorenzini:

l represent Dolly's Café. LLC dba Lulu`s Place. l ant sure that you are aware that Lulu`s applied
as a video gaining location on or about 0ctober 12. 2015 and has yet to receive a decision by the
Gaming Board.

We are fully aware of what is going on in the video gaming industryflicensing and that the board
has taken a more careful approach so as not to license what it calls ‘*ntini casinos." Howeven we
are confident that Lulu`s application and approval would not create such a '“casino."

'I`here have been instances where tlte Board has allowed more than one business under one roof
by tlte same owner as in “Ten Pennies Parlor" and “'l`en Pennies Too." in Oregon. Illinois. Both
businesses not only are under the same roof. but also shared an awning. (see photo attached).
Similarly. “Macho Taco" has two gaming licenses at one location. Lulu`s Place is not unlike
either of these two establishments However. the most important aspect of Dolly`s Café and
Lulu's Place that differs front "Ten Pennies" and “Macho Taco." is that they will not be run as a
single business And based on the foregoing we are confident that Dolly`s Cafe and Lqu`s Place
will not run afoul of the Gaming Board Rules or State Statutes.

Finally, according to the Adntinistrative Code 1800.615: “If the Board finds that an applicant is
not suitable for licensure. it shall issue the applicant a notice of denial." Tlte Board in this
instance has neither approved nor denied the application by Lulu`s Place and it is going on two
years since they submitted the application The Code does not define a time limitation upon
which the Board must make a decision but it seems rather unconscionable to make an applicant

wait for this length of time.

708-»222~9040 (Uft?ice) ’ {386’)552- 7695' t FAX) ' (708}576-605'0 (Ce//u/ar}
zugsnchsm@t/ma;l com

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 28 of 32 Page|D #:28

lt is our hope that the Board now makes a determination one way or the other so that we may
move forward. I~Iowever. if the Board does not now make such a decision within a reasonable
time, Lulu`s Place is prepared to litigate the issue to compel the Board to do so.

Very truly yours

Charles .l. Zuganelis

cjz'enc.

6129.'2017 Case: 1:19-Cv-01666 Document #: 1 Fi|.atdsJJ,?glGSJJ=Q Page 29 of 32 Page|D #:29

- L-.m

"rL-¢“"'E .
_ ; 9.~,"`:£:~§" ‘ "3

db s

`e

.
’-.

Ii§ia .
sss t

¢._-r

 

_\"".'_ r ab _ "' -. . " "1`- '-
W ‘"~"‘r-s‘e§` ;

`Zs.tf»“"

 

- Ch:utge L:tngu:tge

¢ Send Fer:db::cl:

¢ l{cybuard Sltot'tculs l`°'l
¢ Tt:mts ostc

¢ Prtvacy & Cookics

- Hclp & Suppon

Technology Prct'icws
ACCUE|\'|\ [111'0

https:!t'|igtttroom.adabe.com!tibranesratd03e67033e42e1 earnestserazdst'o?rsssetsiodssaett scotto275hazen523szBtts')panet=argamze 112

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 30 of 32 Page|D #:30

EXHIBIT “C”

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 31 of 32 Page|D #:31

ILLINOIS GAMING BOARD

Bruce Ranncr- Gowmor Don tracy ' thurman Motrlr Gstrowsld ' administrator

 

160 Notth LaSalle n Suite 300 § l'.`_hicago,lllittois 6060! 7 tel312!8|¢l-4'l00 t faxJIZISI4-4602

Novembcr 28, 2017

Vitt Emall & Cel_'tjliecl U.§. Moil

Dolly's Cafe LLC dfb!a Lulu's Place
cJo Louise F. Rycraft

210 Penny Avenue Unit C

East Dundee, lL 60118

gtr_u'?l l@aol,cot_t}

Re: Video Gaming Terminal Restriction for Dolly's Café, LLC dfb!a Lulu's Place
(tstt'mssst)

Ms. Rycraft:

On October 16, 2015, Dolly's Café, LLC dihla Lulu's Place (150703651) submitted a Location
License Application to the Board for consideration Pursuant to Section 78 of the Video Gaming
Aet, (the “Act“), the Board has jurisdiction over video gaming and the authority to prescribe
rules and regulations under which video gaming shall be oonducted. 230 lLCS 40/73.

Illinois Gaming Board Rule 810(0) states:

“When two or more adjacent businesses appear to the Administrator to be a single
business, or are operated by the some or commingled ownership, then the Admirtistrator
may limit those businesses to the maximum number of video gaming tenninnls. The
maximum will be the number permitted under Illinois law for one business as the total
number of video gaming terminals authorized for beth or more such businesses, where
the Administrator determines that the limitation would further the intent of the Act and
the integrity of video gaming in the State of Illinois." 11 Ill. Admin. Code § 1300.810(0).

Pursuant to 230 lLCS 40125(¢:), the Video Gaming Act, the maximum number of video gaming
terminals a business may have is ftve.

During the investigation of your application, the Board determined that you are also lite majority
owner of Dolly*s Cafe LLC dfbfa Dolly's Cafe, a licensed Video Gaming Establishment (License
No. 130705994). Lulu's Place is in the same shopping center and immediately adjacent to
Dolly'S Cafe. As owner of each location, you leased from the same lessor, RIZD, LLC, the
premises where each of your establishments are located. Consequerttly, pursuant to Board Rule
810(¢), the Administrator has determined that limiting Dolly's Cafe and Lulu's Place to a total of

Case: 1:19-Cv-01666 Document #: 1 Filed: 03/08/19 Page 32 of 32 Page|D #:32

5 video gaming terminals would further the intent of the Act, and the integrity of video gaming
in the State of Illinois.

Please be aware that, pursuant to Board Rule 1800.615, you may request a hearing of this
determination If you chose to submit a hearing request, it must be submitted within ten (itl)
days of delivery of this Notice. Your request may he denied ifit is submitted late of if it falls 10
comply with any requirement listed in Rule 61 S.

lf` you request a hearing, the Board will review your request and issue a written response after its
Ianuary 2018 Board Meeting. Ii` the Board grants a hearing to you, the hearing will be a de novo
proceeding where you will have the burden of proving by clear and convincing evidence your
suitability to maintain S video gaming terminals at each establishment

_ incereiy,

    

Administrator

